475 F.2d 1278
Delbert HAWKINS et al., Plaintiffs-Appellees,v.Thomas COLEMAN et al., Defendants-Appellants.
No. 72-2190.
United States Court of Appeals,Fifth Circuit.
April 2, 1973.

Samuel J. Ferro, Jr., Warren Whitham, Dallas, Tex., for defendants-appellants.
John F. Jordan, Dallas Legal Services Foundation, Inc., Dallas, Tex., for Hawkins.
Douglas R. Larson, Dallas, Tex., for Tolliver.
Jed I. Oliver, William F. Cole, Dallas Legal Aid Society, Inc., Dallas, Tex., for Crowel.
Before RIVES, GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
Delbert Hawkins was suspended indefinitely by the principal of his school, part of the Dallas Independent School District, after being involved in a fight.  He instituted a suit, styled as a class action, in the District Court for the Northern District of Texas challenging the propriety of his suspension and the constitutionality of the school regulations setting forth suspension procedures.  After a preliminary hearing, the court found sufficient evidence to justify issuance of a preliminary injunction reinstating Delbert Hawkins and enjoining juse of the current suspension rules pending resolution of the underlying suit.  Further proceedings have been held in abeyance awaiting this court's consideration of the propriety of the preliminary injunction.


2
At this point, it is patently obvious to the court that this injunction is now moot as to Delbert Hawkins.  He has been back in school since the above order and the term for which he was suspended has long since passed.  Thus, at this time, the only issue before this court is whether the district court properly issued that part of the preliminary injunction temporarily restricting use of the disciplinary procedures.  We find no abuse of discretion by the district court here in enjoining use of these rules pending ultimate resolution of the case.


3
We do not feel we can address the merits of this case at this time.  The injunction is moot as to Delbert Hawkins and a trial on the merits is not before us.  We are concerned that we may not have a live controversy before this court.  There has been no decision in the trial court as to the propriety of a class action in this case.  Furthermore, the record before this court contains only the bare rules and the evidence of a single isolated suspension.  There is no evidence of the usual procedure followed.  Therefore, we feel that the district court should proceed with the matters now being held in abeyance.


4
Remanded.